199 F.2d 452
LOYERv.COMMISSIONER OF INTERNAL REVENUE.
No. 11492.
United States Court of Appeals, Sixth Circuit.
October 10, 1952.

H. Kennedy McCook and Elden McFarland, Washington, D. C., for petitioner.
Charles S. Lyon, Ellis N. Slack and Louise Foster, Washington, D. C., for respondent.
Before HICKS, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause has been heard on the taxpayer's petition to review a decision of the Tax Court of the United States and the answer of the respondent Commissioner of Internal Revenue thereto, and on the briefs and oral argument of the contending parties and the record in the cause: From all of which it appears that the sole issue presented is a question of fact as to whether the Commissioner of Internal Revenue committed error in the determination of the fair market value of a certain secured promissory note;


2
And the Tax Court, upon its findings of fact, having concluded that the Commissioner was correct in holding that the fair market value of the note in question was equal to its face value and there being substantial evidence to support this finding, which is certainly not clearly erroneous;


3
The decision of the Tax Court upholding the Commissioner's determination of deficiency in the taxpayer's income tax liability is affirmed.